


Exhibit 10.55
Apollo Group, Inc.
Gregory W. Cappelli
Co-CEO




June 25, 2012






Joseph L. D’Amico
[Address Redacted.]


Dear Joe:


I am very pleased to inform you that in recognition of the valuable services you
have rendered and the significant contribution you have made during this
important transition period, the Company has decided to extend the term of your
Amended and Restated Employment dated May 18, 2010 (the “Employment Agreement”)
for the additional one-year extension period through August 31, 2013 (the
“Extension Period”).


Your compensation during the Extension Period will be as follows:


Cash Compensation: Your rate of annual base salary will remain at the current
rate of $525,000, and your target annual bonus for the Company’s 2013 fiscal
year will remain at 100% of such base salary.


Long-Term Equity Compensation: For the 2013 fiscal year, you will also be
granted long­ term equity incentive compensation with an aggregate grant date
value that will bring your total direct compensation for such year (salary,
target bonus and such equity award value) to at least $5,000,000. Your equity
award will be comprised of stock option grants, restricted stock units tied to
an after-tax net income goal for the 2013 fiscal year and performance share
units tied to adjusted free cash flow and net revenue growth over a three year
performance period coincident with the Company’s 2013, 2014 and 2015 fiscal
years. The actual mix of your equity award among those three components and the
applicable performance goals will be determined by the Compensation Committee of
the Company’s Board of Directors at its July 2, 2012 meeting and will, in
general, track the same mix and performance goals in effect for the equity
awards to be made at that time to the Company’s other senior executive officers.
In addition, your equity awards will have the same special vesting and
exercisability provisions that are in effect for the equity awards made to you
for the 2012 fiscal year, as required pursuant to the terms of your Employment
Agreement.







4025 SOUTH RIVERPOINT PARKWAY PHOENIX, ARIZONA 85040 PHONE 312-660-2020
GREGCAPPELLI@APOLLOGRP.EDU

--------------------------------------------------------------------------------




Joseph L. D’Amico
June 25, 2012
Page 2


The terms and provisions of your Employment Agreement will continue in full
force and effect during the Extension Period. However, please note that in
accordance with the terms of your Employment Agreement, you will not be entitled
to any cash severance benefits upon the termination of your employment for any
reason following the expiration of the Extension Period.


All of us at Apollo Group look forward to working with you during the Extension
Period. Should you have any questions or concerns regarding your continued
employment during the Extension Period, please feel free to discuss them with
me.


 
Sincerely
 
 
 
 
 
/s/ Gregory W. Cappelli
 
GREGORY W. CAPPELLI
 
CO-CHIEF EXECUTIVE OFFICER







ACCEPTANCE


I hereby acknowledge receipt of the foregoing notice of the one-year extension
of my May 18, 2010 Amended and Restated Employment Agreement with Apollo Group,
Inc. and the terms and provisions that will govern my continued employment
during that extension period. I hereby accept and agree to those terms and
provisions.


 
/s/ Joseph L. D’Amico
 
JOSEPH L. D’AMICO
 
 
 
DATED: JUNE 27, 2012





